      Case 2:20-cv-01109-WBS-AC Document 6 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHAYCE MINTER,                                     No. 2:20-cv-1109 WBS AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                         Defendants.
16

17

18           Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. Plaintiff has not, however, filed a certified copy of his inmate trust account

21   statement for the six-month period immediately preceding the filing of the complaint. See 28

22   U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a certified copy of his

23   inmate trust account statement.

24           In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

25   within thirty days from the date of this order, a certified copy of his inmate trust account

26   statement for the six-month period immediately preceding the filing of the complaint. Plaintiff’s

27   /////

28   /////
                                                        1
      Case 2:20-cv-01109-WBS-AC Document 6 Filed 12/28/20 Page 2 of 2


 1   failure to comply with this order will result in a recommendation that this action be dismissed
 2   without prejudice.
 3   DATED: December 23, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
